_____________

                                No. 96-2030NE
                                _____________

United States of America,             *
                                      *
                  Appellee,           *   Appeal from the United States
                                      *   District Court for the District
     v.                               *   of Nebraska.
                                      *
Scott A. Schneider,                   *   [UNPUBLISHED]
                                      *
                  Appellant.          *
                                _____________

                         Submitted:   August 7, 1996

                           Filed: August 12, 1996
                                _____________

Before FAGG, BRIGHT, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Scott A. Schneider appeals the district court's order revoking
Schneider's three-year term of supervised release and imposing seven months
of imprisonment followed by either 26 or 29 months of supervised release.
Where an oral sentence and the written judgment conflict, the oral sentence
controls.   See United States v. Tramp, 30 F.3d 1035, 1037 (8th Cir. 1994)
(concerning concurrent versus consecutive sentences).   But cf. Holloway v.
United    States, 960 F.2d 1348, 1358 (8th Cir. 1992) (ambiguities in
sentencing pronouncement are to be construed in favor of defendant).
Counsel's brief notes this discrepancy (Counsel's Br. at 3 n.3), but
Schneider's brief refers to the "26-month term of supervised release"
(Supp. Br. at 5).     We suggest the district court clarify the discrepancy
between the oral and written record by an appropriate statement or order
in the district court record.


     Turning to Schneider's appeal, counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), and Schneider has filed a
supplemental brief.   Schneider and his counsel invite this court to depart
from Eighth Circuit precedent holding that supervised release may be
reimposed after a term of imprisonment upon revocation of supervised
release.    Simply stated, their invitation is foreclosed by our earlier
holdings.   See United States v. Stewart, 7 F.3d 1350, 1352 (8th Cir. 1993);
United States v. Schrader, 973 F.2d 623, 625 (8th Cir. 1992).        Having
reviewed the record, we find no nonfrivolous issues.    See Penson v. Ohio,
488 U.S. 75, 80 (1988).   We affirm the judgment of the district court.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-